Exhibit 10.26



NEWPAGE HOLDINGS INC.
2012 LONG-TERM INCENTIVE PLAN
AMENDMENT NO. 1




This amendment (“Amendment”) to the 2012 Long-Term Incentive Plan (“LTIP”) of
NewPage Holdings Inc. (“NewPage”) is made as of November 11, 2013 as follows:
(1)
Section 15.4 (Tax Withholding) of the LTIP is amended by adding the following
sentence at the end: “The Company may pay cash to a director Participant from
Common Stock withheld on vesting and/or exercise in an amount equal to the taxes
due on vesting and/or exercise (whether required or not) for remittance by the
director Participant to the proper taxing authorities.”



Date: February 7, 2014
 
 
 
NEWPAGE HOLDINGS INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:  /s/ George F. Martin
 
 
 
 
George F. Martin
 
 
 
 
President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

    

